Citation Nr: 0919188	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-36 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2002 to October 
2004

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In November 2008, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDING OF FACT

The Veteran is not shown to be suffering from tinnitus that 
originated in or is due to any event or incident of her 
military service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in December 
2005 in which the RO advised the appellant of the evidence 
needed to substantiate her service connection claim.  The 
appellant was also advised of her and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
her and what evidence should be provided by VA.  A March 2006 
letter further advised the Veteran as to the type of evidence 
needed to substantiate both the disability rating and 
effective date elements of her claim, pursuant to the Court's 
holding in Dingess, supra.

The Board notes that the March 2006 letter was not issued 
prior to the initial adjudication of the Veteran's claim 
earlier that month.  Her claim, however, was subsequently 
readjudicated in an October 2006 statement of the case and 
August 2007 and February 2009 supplemental statements of the 
case.  Thus, any deficiencies in the content or timeliness of 
this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's VA medical records and arranged for 
her to undergo a VA general examination in January 2005 and a 
VA audio examination in January 2009.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In the case at hand, the Veteran has claimed entitlement to 
service connection for tinnitus.  Her February 2002 entrance 
examination and medical history reports reflect that her ears 
were evaluated as clinically normal and that she reported no 
past or current ear, nose, or throat trouble.  Chapter 8 
examination and medical history reports from August 2004 also 
reflect normal ears and no history of or current ear, nose, 
or throat trouble.  Her hearing was also noted to be normal.  
Her service treatment records otherwise do not reflect that 
she ever complained of or sought treatment for tinnitus.  

The earliest evidence of post-service disability appears in 
the January 2005 VA general medical examination report.  This 
record noted that the Veteran complained of occasional 
tinnitus, mainly at night when it is quiet.  She was unable 
to quantify or qualify much about her tinnitus.  She 
complained of no other ear disease or infections.  VA medical 
records do not reflect that the Veteran consulted a doctor 
about her tinnitus until December 2005.

According to the January 2009 VA audio examination report, 
the Veteran's service treatment records indicated normal 
hearing across all frequencies and there was no evidence of 
tinnitus during service.  The Veteran reported bilateral, 
periodic tinnitus rather vaguely described as a high-pitched 
ringing type of sound somewhere in the middle of her head.  
She noted durations ranging from a few seconds to 20 minutes.  
No specific etiology or date of onset was noted.  She 
reported no noise exposure prior to her entry into service 
and relatively limited exposure to training fire only during 
the course of military service where she had the benefit of 
hearing protective devices.  She recalled no specific event 
of injury to her ears in the course of service.  On discharge 
from service, she resumed schooling and was taking care of 
her children at home.  Her family history was negative for 
any known hearing loss conditions.  

The examiner noted that audiologic findings indicated normal 
results on pure tone and speech recognition for both ears.  
Immittance results revealed normal tympanic membrane mobility 
bilaterally, normal middle ear pressures, and normal acoustic 
reflexes to contralateral stimuli at 500, 1000, and 2000 
cycles for each ear.  The examiner diagnosed normal hearing 
across all frequencies bilaterally with no evidence of 
hearing loss sustained during the course of military service.  
The examiner further stated that, in light of the normal 
thresholds and absence of any hearing loss there is no 
reasonable association between tinnitus and hearing loss and 
in-service noise exposure at this time.

Given the negative medical opinion as to the possibility of a 
relationship between her claimed disability and her military 
service, the Board concludes that the preponderance of the 
evidence is against the claim.  The Board has considered that 
the Chapter 8 examination and medical history reports that 
are cited as her separation documents were actually completed 
more than two months before her separation from service, 
raising the possibility that her tinnitus could have 
developed following the Chapter 8 examination but prior to 
separation.  The Board also took into account the close 
proximity between her October 2004 discharge date, and the 
Veteran's first documented report of occasional tinnitus as 
noted in the January 2005 VA examination report.  However, it 
was also considered that the Veteran has never actually 
claimed that she experienced tinnitus during service.  None 
of the statements that she has submitted in the course of 
this appeal makes that contention, and she could not give an 
answer with respect to the timing of the onset of her 
condition when asked by the VA examiner in January 2009.  

Furthermore, the May 2009 post-remand brief from the 
Veteran's representative specifically states that the Veteran 
"contends that she is entitled to service connection for 
tinnitus based on the fact that she began experiencing 
tinnitus within one year of discharge from service."  This 
statement makes no alternative argument that the Veteran 
began noticing tinnitus during service but that, in the 
absence of evidence of tinnitus in her service treatment 
records, she is entitled to presumptive service connection in 
light of the findings of the January 2005 VA examination 
report.  

In this regard, the Board notes that service connection for 
tinnitus on a presumptive basis is not allowed under VA 
regulations.

In short, the evidence of record does not establish that the 
Veteran experienced tinnitus during service or that tinnitus 
is etiologically related to in-service noise exposure.  The 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


